UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials ¨Soliciting Material Pursuant to Rule 14a-12 RUBICON FINANCIAL INCORPORATED (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1.Title of each class of securities to which transaction applies: 2.Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (set forth the amount on which the filing fee is calculated and state how it was determined): 4.Proposed maximum aggregate value of transaction: 5.Total fee paid: ¨Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 18872 MacArthur Boulevard, First Floor Irvine, California 92612 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be held on August 12, 2011 Dear Rubicon Financial Incorporated Shareholders: We will hold the Annual meeting of Shareholders of Rubicon Financial Incorporated (“Rubicon”) on August 12, 2011, at 10:00 a.m., local time, at 18872 MacArthur Boulevard, First Floor, Irvine, California92612 for the following purposes: 1.To elect a new Board of Directors for Rubicon to hold office until the next annual Shareholder’s meeting, (current nominations are for Joseph Mangiapane, Jr. and Kathleen McPherson); 2. To approve the reincorporation by merger of Rubicon into a newly-formed, wholly-owned Nevada subsidiary that would survive the merger.This merger is intended to change Rubicon’s state of incorporation from Delaware to Nevada; and 3. To affirm Weaver & Martin, LLC as auditors for the next year. The Board of Directors has determined that the Proposals are fair to, and in the best interests of Rubicon Shareholders and unanimously recommends that you vote “FOR” the Proposals. Only Rubicon Shareholders of record at the close of business on June 15, 2011 are entitled to notice of and to vote at the Annual meeting or any adjournment or postponement thereof. A complete list of the Shareholders entitled to vote at the Annual meeting or any adjournments or postponements of the Annual meeting will be available at and during the Annual meeting. The information contained in this letter is only a summary of the actions to be voted on at the Annual Meeting and is not meant to be complete and exhaustive. You are encouraged to read the attached proxy statement, including its exhibits, in its entirety for further information regarding the proposals. By Order of the Board of Directors /s/ Joseph Mangiapane, Jr. Joseph Mangiapane, Jr. Chairman Irvine, California June 28, 2011 IMPORTANT Whether or not you expect to attend the annual meeting in person, Rubicon urges you to please vote your shares at your earliest convenience. This will ensure the presence of a quorum at the meeting. Promptly voting your shares by signing, dating and mailing the enclosed proxy will save Rubicon the expenses and extra time of additional solicitation. Submitting your proxy now will not prevent you from voting your shares at the meeting if you desire to do so, as your proxy is revocable at your option. 18872 MacArthur Boulevard, First Floor Irvine, California 92612 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS August 12, 2011 This proxy statement is furnished in connection with the solicitation by the board of directors of Rubicon Financial Incorporated (“Rubicon”) of proxies in the accompanying form for the annual meeting of shareholders to be held on Friday, August 12, 2011 at 10:00 a.m., local time, at 18872 MacArthur Boulevard, First Floor, Irvine, California92612 and at any adjournment thereof. This proxy statement and the enclosed form of proxy were first sent to shareholders on or before July 1, 2011. If the form of proxy enclosed herewith is executed and returned as requested, it may nevertheless be revoked at any time prior to exercise by filing an instrument revoking it or a duly executed proxy bearing a later date. Solicitation of proxies will be made by mail and by Rubicon’s Board of Directors. Rubicon will bear the costs of such solicitation and will reimburse brokerage firms, banks, trustees and others for their actual out-of-pocket expenses in forwarding proxy material to the beneficial owners of its common stock. As of the close of business on June 15, 2011, the record date for the annual meeting, Rubicon had outstanding and entitled to vote 14,898,023 shares of common stock. Each share of common stock is entitled to one vote per share on all matters submitted to a vote of Rubicon’s shareholders. Only shareholders of record at the close of business on June 15, 2011 are entitled to vote at the annual meeting or at any adjournment thereof. The presence at the meeting, in person or by proxy, of the holders of common stock holding in the aggregate a majority of the common stock entitled to vote shall constitute a quorum for the transaction of business. Shareholders who send in proxies but attend the meeting in person may vote directly if they prefer and withdraw their proxies or may allow their proxies to be voted with the similar proxies sent in by other shareholders. VOTING PROCEDURES AND TABULATION Rubicon will appoint an election inspector to act at the meeting and to make a written report thereof.Prior to the meeting, the inspector will sign an oath to perform its duties in an impartial manner and to the best of its ability.The inspector will ascertain the number of shares outstanding and the voting power of each of such shares, determine the shares represented at the meeting and the validity of proxies and ballots, count all votes and ballots and perform certain other duties as required by law.The inspector will tabulate the number of votes cast for, against or abstained from the proposal described in the foregoing notice. If a shareholder abstains from voting on the proposal presented at the meeting, it will have the same effect as a vote cast “AGAINST” such proposal. 1 If Rubicon receives a signed proxy card with no indication of the manner in which shares are to be voted on the proposal, such shares will be voted in accordance with the recommendation of the board of directors for such proposal. Brokers who hold shares in street name only have the authority to vote on certain items when they have not received instructions from beneficial owners.Any “broker non-votes” will be counted for the purposes of determining whether a quorum is present for the meeting, but will not be counted as votes cast regarding the proposal. Therefore, all “broker non-votes” will have the same effect as a vote cast “AGAINST” the proposal. QUESTIONS AND ANSWERS ABOUT THE PROXY MATERIALS, PROPOSALS AND THE ANNUAL MEETING Q.Why am I receiving these materials? A. Rubicon’s board of directors is providing these proxy materials to you in connection with the annual meeting of shareholders, which will take place on Friday, August 12, 2011 at 10:00 a.m., local time, at 18872 MacArthur Boulevard, First Floor, Irvine, California92612. As a shareholder, you are invited to attend the annual meeting and are requested to vote on the items of business described in this Proxy Statement. Q.How may I obtain Rubicon’s annual report for the year ended December 31, 2010? A. Shareholders may request a free copy of Rubicon’s annual report by writing to: Rubicon Financial Incorporated, 18872 MacArthur Boulevard, First Floor, Irvine, California92612. Current and prospective investors can also access or order free copies of Rubicon’s annual report, this Proxy Statement, and other financial information and reports from the SEC website at http://www.sec.gov. Q.What proposals are shareholders being asked to consider at the upcoming annual meeting? A. Rubicon is (i) seeking approval for the election of two directors, (ii) seeking approval for the reincorporation from Delaware to Nevada, and (iii) seeking ratification of Weaver & Martin, LLC as its independent auditor for the next year. Q:Why is Rubicon reincorporating to Nevada? A: We believe that reincorporating in Nevada will save Rubicon money because of reduced annual fees and taxes.In addition, reincorporation in Nevada may also help us attract and retain qualified management by reducing the risk of lawsuits against Rubicon and our directors and limiting the personal liability of directors.For a more detailed discussion of why we think we should reincorporate, please turn to “Principal Reasons for Reincorporating in Nevada” on page 13. Q:What vote is required to approve the reincorporation? A: The reincorporation must be approved by a majority of our outstanding common shares as of June 15, 2011, the Record Date.As of that date, there were 14,898,023shares outstanding and each share is entitled to one vote. Q:What are the principal features of the reincorporation? A: The reincorporation will be accomplished by a merger of Rubicon with and into our wholly-owned subsidiary, Rubicon Financial, Inc. (“RUBICON NV”), a Nevada corporation.One share of RUBICON NV will be issued for each outstanding share of our common stock that is held by our shareholders. RUBICON NV’s shares will continue to be traded on the Pink Sheets under the symbol “RBCF”. 2 Q:How will the reincorporation affect the owners, officers, directors and employees of Rubicon? A: After the effective date of the reincorporation, you will own the same class and the same percentage of Rubicon that you held prior to the reincorporation.Our officers, directors and employees will become the officers, directors and employees of RUBICON NV after the effective date of the reincorporation.RUBICON NV will continue our business at the same locations and with the same assets. Q:Can I require Rubicon to purchase my stock? A: No.Under the General Corporation Law of Delaware, you are not entitled to appraisal rights and purchase of your stock as a result of the reincorporation.For additional information about appraisal rights, please turn to “Appraisal Rights” on page 16. Q:Who will pay the costs of reincorporation? A: Rubicon will pay all of the costs of reincorporation in Nevada, including distributing this proxy statement.We may also reimburse brokerage firms and other custodians for their reasonable expenses for forwarding materials to the beneficial owners of our common stock.We do not anticipate contracting for other services in connection with the reincorporation. Q.What do I do with my stock certificates after the reincorporation? A. It will not be necessary for shareholders to exchange their existing stock certificates for post-reincorporation certificates.Outstanding stock certificates should not be destroyed.Delivery of your certificates issued prior to the effective date of the reincorporation will constitute “good delivery” of shares in transactions subsequent to the reincorporation.Certificates representing Rubicon NV shares will be issued with respect to transfers completed after the reincorporation.New certificates will also be issued upon the request of any shareholder, subject to normal requirements as to proper endorsement, signature guarantee, if required, and payment of applicable taxes and fees. Q.What if I have lost my certificate? A. If you have lost your certificate, you can contact Rubicon’s transfer agent to have a new certificate issued.You may be required to post a bond or other security to reimburse Rubicon for any damages or costs if the certificate is later delivered for sale of transfer.Rubicon’s transfer agent may be reached at: Colonial Stock Transfer 66 Exchange Place, Suite 100 Salt Lake City, UT 84111 Tel: 801-355-5740 Fax: 801-355-6505 Q.How does the board of directors recommend that I vote? A. Rubicon’s board of directors recommends that you vote your shares “FOR” the proposals at the annual meeting. Q.What shares can I vote? A. Each share of Rubicon common stock outstanding as of the close of business on June 15, 2011 (the record date) is entitled to one vote on all proposals being voted on at the annual meeting. You may vote all shares owned by you as of the record date, including (i) shares held directly in your name as the shareholder of record and (ii) shares held for you as the beneficial owner through a broker, trustee or other nominee, such as a bank. 3 Q. What is the difference between holding shares as a “shareholder of record” and as a “beneficial owner?” A. Many Rubicon common shareholders hold their shares through a broker or other nominee rather than directly in their own name. As summarized below, there are some distinctions between common shares held of record and those owned beneficially. · Shareholder of Record: If your common shares are registered directly in your name with Rubicon’s common stock transfer agent (Colonial Stock Transfer), you are considered the shareholder of record with respect to those shares. As the shareholder of record, you have the right to grant your voting proxy directly to Rubicon or to vote in person at the annual meeting. A proxy card is enclosed for you to use. · Beneficial Owner: If your shares are held in a brokerage account or by another nominee (often referred to as being held in “street name”), you are considered the beneficial owner of such shares, and these proxy materials are being forwarded to you together with a voting instruction card by your broker, trustee or nominee, as the case may be. As the beneficial owner, you have the right to direct your broker, trustee or nominee how to vote, and you are also invited to attend the annual meeting. Since a beneficial owner is not the shareholder of record, you may not vote your shares in person at the annual meeting unless you obtain a “legal proxy” from the broker, trustee or nominee that holds your shares, giving you the right to vote the shares at the meeting. Your broker, trustee or nominee should have enclosed or provided voting instructions for you to use in directing the broker, trustee or other nominee how to vote your shares. Q.How can I attend the annual meeting? A. Because seating is limited, admission to the meeting will be on a first-come, first-served basis. You should be prepared to present photo identification for admittance. If you are not a shareholder of record as of the record date but held your shares in street name, you should provide proof of beneficial ownership as of the record date, such as your most recent account statement prior to June 15, 2011, a copy of the voting instruction card provided by your broker, trustee or nominee, or other similar evidence of ownership. If you do not provide photo identification or comply with the other procedures outlined above, you may not be admitted to the annual meeting. Please let Rubicon know if you plan to attend the meeting by marking the box on the enclosed proxy card. The meeting will begin promptly at 10:00 a.m. local time. Check-in will begin at 9:30 a.m. local time, and you should allow ample time for the check-in procedures. Q.How can I vote my shares in person at the annual meeting? A. Shares held in your name as the shareholder of record may be voted by you in person at the annual meeting. Shares held in street name may be voted by you in person at the annual meeting only if you obtain a legal proxy from the broker, trustee or nominee that holds your shares giving you the right to vote the shares. Even if you plan to attend the annual meeting, Rubicon recommends that you also submit your proxy or voting instructions as described below so that your vote will be counted if you later decide not to attend the meeting. Q.How can I vote my shares without attending the annual meeting? A. Whether you hold shares as the shareholder of record or in street name, you may direct how your shares are voted without attending the annual meeting. If you are a shareholder of record, you may vote by submitting a proxy. If you hold shares in street name, you may vote by submitting voting instructions to your broker, trustee or nominee. For directions on how to vote, please refer to the instructions included on your proxy card or, for shares held in street name, the voting instruction card provided by your broker, trustee or nominee. 4 Q.Can I change my vote? A. You may change your vote at any time prior to the vote at the annual meeting. If you are the shareholder of record, you may change your vote by (i) granting a new proxy bearing a later date (which automatically revokes the earlier proxy), (ii) providing a written notice of revocation of your proxy to Rubicon’s corporate Secretary prior to your shares being voted, or (iii) attending the annual meeting and voting in person. Mere attendance at the meeting will not cause your previously granted proxy to be revoked unless you specifically so request. If you hold shares in street name, you may change your vote by submitting new voting instructions to your broker, trustee or nominee, or, if you have obtained a legal proxy from your broker or nominee giving you the right to vote your shares, by attending the meeting and voting in person. VOTING SECURITIES The following table presents information, to the best of Rubicon’s knowledge, about the ownership of Rubicon’s common stock on June 15, 2011 relating to those persons known to beneficially own more than 5% of Rubicon’s capital stock and by Rubicon’s directors and executive officers. The percentage of beneficial ownership for the following table is based on 14,898,023shares of common stock outstanding. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and does not necessarily indicate beneficial ownership for any other purpose. Under these rules, beneficial ownership includes those shares of common stock over which the shareholder has sole or shared voting or investment power. It also includes shares of common stock that the shareholder has a right to acquire within 60 days after June 15, 2011 pursuant to options, warrants, conversion privileges or other right. The percentage ownership of the outstanding common stock, however, is based on the assumption, expressly required by the rules of the Securities and Exchange Commission, that only the person or entity whose ownership is being reported has converted options or warrants into shares of Rubicon’s common stock. Name of Beneficial Owner, Officer or Director(1) Number of Shares Percent of Outstanding Shares of Common Stock(2) Joseph Mangiapane, Jr., Chief Executive Officer and Chairman(3) % Kathleen McPherson, Director(3) % Directors and Officers as a Group % The Bettingen 1999 Trust U/D/T October 8, 1999 4100 Newport Place, Suite 630 Newport Beach, CA92660 1,200,000 % American International Industries, Inc. 601 Cien Street, Suite 235 Kemah, TX77565 1,066,900 % Timothy McDermott 4100 Newport Place, Suite 630 Newport Beach, CA 92660 900,100 % Total Beneficial Owners as a group % As used in this table, “beneficial ownership” means the sole or shared power to vote, or to direct the voting of, a security, or the sole or shared investment power with respect to a security (i.e., thepower to dispose of, or to direct the disposition of, a security). Figures are rounded to the nearest tenth of a percent. The address of each person is care of Rubicon: 18872 MacArthur Boulevard, First Floor, Irvine, California92612. Includes 500,000 options, exercisable at $1.00 per share through December 31, 2011, and 300,000 shares held by Mr. Mangiapane’s spouse and children. Includes 25,000 shares of preferred stock that are convertible into 100,000 shares of common stock. 5 PROPOSAL 1.ELECTION OF DIRECTORS Rubicon Shareholders elect the members of the Board of Directors annually. Current nominations are for Joseph Mangiapane, Jr. and Kathleen McPherson. The election of Rubicon directors requires a majority of the votes cast in person or by proxy at the meeting. The nominees have consented to their nomination to the Board of Directors, and will serve if elected. However, if any nominee should become unavailable for election, the accompanying proxy will be voted for the election of Rubicon current directors as shall be recommended by the Board of Directors, or will be voted in favor of holding a vacancy to be filled by the director.Rubicon has no reason to believe that any of the nominees will be unavailable to serve if elected. The following information is provided regarding the nominees for election to the Board of Directors. Joseph Mangiapane, Jr. is the Chief Executive Officer, President and Principal Financial Officer and has been the Chairman of the Rubicon’s Board of Directors since September 2006. In 2009, Mr. Mangiapane began to operate as a FINRA registered broker/dealer for Newport Coast Securities, Inc., a wholly owned subsidiary of Rubicon. Further, Mr. Mangiapane was a senior registered options principal, compliance registered options principal, and a registered representative with Advantage Investment Strategies, Inc., and a FINRA registered broker/dealer from 2005 to 2007. From 1992 to 2000, Mr. Mangiapane was a stockholder, senior registered options principal, compliance registered options principal, and a registered representative with Tradeway Securities Group in Irvine, California. From 1987 to 1989, Mr. Mangiapane was employed with Paine Webber’s Sexton Group, and from 1986 to 1987 at Drexel Burnham Lambert. Mr. Mangiapane owned and managed a restaurant in Orange County California from 2000 to 2004.Mr. Mangiapane’s father was a founder of Dial-A-Cup, a wholly owned subsidiary of Rubicon. Kathleen McPherson has been a consultant for us since September 11, 2007 and NCS, providing services in the area of corporate structure, marketing, strategic alliances, and other matters relating to our management and growth. In November of 2009, Ms. McPherson became the chief executive officer of NCS. Ms. McPherson has33 years experience in the securities industry and has been involved in the start-up of a broker-dealer in 1991 (Brookstreet Securities Corporation), and formed a Registered Investment Advisor in 1993, growing the firm from 15 to over 650 account executives with over $120,000,000 in annual revenues.At this same company, the Alternative Investment area under Ms. McPherson’s direction grew to approximately $300,000,000 in gross annual sales over a six year period.Ms. McPherson left Brookstreet in June of 2007. Ms. McPherson also has investment banking experience in the formation, marketing and distribution of securities offerings through both public and private placements since 1978.From 1984 to 1990, she was the sole principal responsible for operating the Syndication Division and Broker-Dealer arm of Keystone Mortgage Company in Los Angeles, California, which structured public and private placement real estate investments distributed through the broker-dealer channel.Ms. McPherson graduated from San Diego State University in 1979 with a B.S. in Business and holds ten separate securities and principal licenses. The Board of Directors has analyzed the independence of each director and has concluded that none of the directors are considered independent Directors in accordance with the director independence standards of the American Stock Exchange. When the accompanying proxy is properly executed and returned, the shares it represents will be voted in accordance with the directions indicated thereon or, if no direction is indicated, the shares will be voted in favor of the election of the seven nominees identified above. Rubicon expects each nominee to be able to serve if elected, but if any nominee notifies Rubicon before this meeting that he or she is unable to do so, then the proxies will be voted for the remainder of those nominated and, as designated by the Directors, may be voted (i) for a substitute nominee or nominees, or (ii) to elect such lesser number to constitute the whole Board as equals the number of nominees who are able to serve. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE ELECTION OF ALL NOMINEES. 6 Director Nomination Procedures The Board of Directors determines nominees for directors. Generally, nominees for directors are identified and suggested by the members of the board or management using their business networks. The board has not retained any executive search firms or other third parties to identify or evaluate director candidates in the past and does not intend to in the near future. In selecting a nominee for director, the board will consider the following criteria: 1. whether the nominee has the personal attributes for successful service on the board, such as demonstrated character and integrity; experience at a strategy/policy setting level; managerial experience dealing with complex problems; an ability to work effectively with others; and sufficient time to devote to the affairs of Rubicon; 2. whether the nominee has been the chief executive officer or senior executive of a public company or a leader of a similar organization, including industry groups, universities or governmental organizations; 3. whether the nominee, by virtue of particular experience, technical expertise or specialized skills or contacts relevant to Rubicon’s current or future business, will add specific value as a board member; and 4. whether there are any other factors related to the ability and willingness of a new nominee to serve, or an existing board member to continue his service. The board has not established any specific minimum qualifications that a candidate for director must meet in order to be recommended for board membership. Rather the board will evaluate the mix of skills and experience that the candidate offers, consider how a given candidate meets the board’s current expectations with respect to each such criterion and make a determination regarding whether a candidate should be recommended to the shareholders for election as a director. The board did not nominate nor did it receive any nominations for board members during 2010. Rubicon will consider for inclusion in its nominations of new board of director nominees proposed by shareholders who have held at least 1% of the outstanding voting securities of Rubicon for at least one year. Board candidates referred by such shareholders will be considered on the same basis as board candidates referred from other sources. Any shareholder who wishes to recommend for Rubicon’s consideration a prospective nominee to serve on the board of directors may do so by giving the candidate’s name and qualifications in writing to Rubicon’s Secretary at the following address:18872 MacArthur Boulevard, First Floor, Irvine, California92612. Shareholder Communications with the Board of Directors Shareholders who wish to communicate with the Board or a particular director may send a letter to the Secretary of Rubicon at 18872 MacArthur Boulevard, First Floor, Irvine, California92612.The mailing envelope must contain a clear notation indicating that the enclosed letter is a “Shareholder-Board Communication” or “Shareholder-Director Communication.”All such letters must identify the author as a shareholder and clearly state whether the intended recipients are all members of the Board or just certain specified individual Directors.The Secretary will make copies of all such letters and circulate them to the appropriate director or Directors. Audit Committee We do not have an Audit Committee, our Board of Directors, performs some of the same functions of an Audit Committee, such as: recommending a firm of independent certified public accountants to audit the annual financial statements; reviewing the independent auditors independence, the financial statements and their audit report; and reviewing management’s administration of the system of internal accounting controls. We have no financial expert. We believe the cost related to retaining a financial expert at this time is prohibitive. 7 Current Officers and Directors The following table sets forth the names and positions of Rubicon’s executive officers and directors. Name Age Title(s) Joseph Mangiapane, Jr. 45 Chief Executive Officer, President, Secretary and Chairman Kathleen McPherson 53 Director Joseph Mangiapane, Jr. (See Resumé on Page 2 above). Kathleen McPherson (See Resumé on Page 3 above). Limitation of Liability of Directors Pursuant to our Certificate of Incorporation, we have agreed to indemnify our directors to the fullest extent permitted by Delaware General Corporate Law.Under General Delaware Corporate Law, other than in actions brought by or in the right of the corporation, such indemnification would apply if it were determined in the specific case that the proposed indemnitee acted in good faith and in a manner such person reasonably believed in or not opposed to be in the best interests of the corporation and, with respect to any criminal proceeding, if such person had no reasonable cause to believe that the conduct was unlawful.To the extent that any director has been successful on the merits or otherwise in defense of any action, suit, proceeding, as discussed herein, whether civil, criminal, administrative, or investigative, such person must be indemnified against reasonable expenses incurred by such person in connection therewith.A Certificate of Incorporation does not eliminate or limit the liability of a director for acts or omissions that involve intentional misconduct or a knowing violation of law by a director.Additionally, General Delaware Corporate Law does not affect the availability of equitable remedies such as an injunction or rescission based upon a director’s breach of his duty of care. Election of Directors and Officers Directors are elected to serve until the next annual meeting of shareholders and until their successors have been elected and qualified. Officers are appointed to serve until the meeting of the board of directors following the next annual meeting of shareholders and until their successors have been elected and qualified. Involvement in Certain Legal Proceedings Other than as set forth below, none of our executive officers or directors has been the subject of any Order, Judgment, or Decree of any Court of competent jurisdiction, or any regulatory agency permanently or temporarily enjoining, barring suspending or otherwise limiting him from acting as an investment advisor, underwriter, broker or dealer in the securities industry, or as an affiliated person, director or employee of an investment company, bank, savings and loan association, or insurance company or from engaging in or continuing any conduct or practice in connection with any such activity or in connection with the purchase or sale of any securities. Other than as set forth below, none of our executive officers or directors has been convicted in any criminal proceeding (excluding traffic violations) or is the subject of a criminal proceeding, which is currently pending. On April 16, 2009 the United States Attorney for the District of Delaware filed indictments against seven individuals, including Joseph Mangiapane, Jr., our chief executive officer, principal financial officer, president, secretary and treasurer, alleging various unlawful acts. Mr. Mangiapane, who was a registered representative with AIS Financial, Inc., a registered broker/dealer, at all times relevant to the allegations (August 2006 to February 2007), was served with his indictment on May 20, 2009. The indictment against Mr. Mangiapane was dismissed on March 23, 2011. 8 In addition, on May 20, 2009, the SEC filed a civil complaint against the same seven individuals, and one additional individual, alleging violations of the antifraud, registration, and other provisions of the federal securities laws. The SEC’s civil complaint is still ongoing. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), requires our executive officers and directors, and persons who beneficially own more than ten percent of our common stock, to file initial reports of ownership and reports of changes in ownership with the SEC. Executive officers, directors and greater than ten percent beneficial owners are required by SEC regulations to furnish us with copies of all Section 16(a) forms they file. All reports required by Section 16(a) were filed in connection with the securities issuances to our officers and directors during fiscal 2010; however, Mr. Bettingen and American International Industries, beneficial owners, did not file any Section 16(a) reports. Executive Compensation The following table sets forth summary compensation information for the years ended December 31, 2010 and 2009 for our chief executive officer and other executive officers, whom we refer to throughout this report as our named executive officers, whose total compensation exceeded $100,000. Summary Compensation Table Name and Principal Position Fiscal Year Salary ($) Bonus ($) Option Awards ($) Restricted Stock Awards ($) All Other Compen-sation ($) Total ($) Joseph Mangiapane, Jr. $ CEO/President, Secretary, Treasurer and Principal Financial Officer $ On January 1, 2007, Rubicon granted options to purchase up to 500,000 shares of its common stock at $1.00 per share for five years to Mr. Mangiapane pursuant to his employment agreement. The aggregate fair value of the option grant totaled $1,299,325, which represents the estimated total fair market value of stock options granted to Mr. Mangiapane, as discussed in Note 13 to the audited financial statements included in this report. As of December 31, 2009, $433,108 was expensed as executive compensation. Represents Mr. Mangiapane’s prior $1,000 per month automobile allowance paid in accordance with his employment agreement. Grants of Plan-Based Awards in Fiscal 2010 We did not grant any plan-based awards to our named executive officers during the fiscal year ended December 31, 2010. Outstanding Equity Awards at 2010 Fiscal Year-End The following table lists the outstanding equity incentive awards held by our named executive officers as of December 31, 2010. 9 Option Awards Number of Securities Underlying Unexercised Options Exercisable Number of Securities Underlying Unexercised Options Unexercisable Option Exercise Price Option Expiration Date Joseph Mangiapane, Jr. - $ 12/31/11 Option Exercises for 2010 There were no options exercised by our named executive officers in fiscal 2010. Executive Employment Agreements Joseph Mangiapane, Jr.: On January 1, 2007, Rubicon entered into an employment agreement with Joseph Mangiapane, Jr., its Chief Executive Officer.The Employment Agreement provides for a term commencing on January 1, 2007 and expiring on December 31, 2010, with an automatic two year renewals unless otherwise terminated as described in the agreement.Mr. Mangiapane is entitled to the following compensation pursuant to the Employment Agreement. · Rubicon has agreed to pay Mr. Mangiapane a current base salary of $19,000 per month with yearly adjustments being determined by specified criteria and our board of directors. · Mr. Mangiapane is entitled to incentive compensation determined after the completion of the annual independent audit and based upon our net operating profits before taxes, interest, any other executive bonuses paid, depreciation and amortization (“EBITBDA”) and a cumulative scaled percentage.The incentive compensation is limited to six times Mr. Mangiapane’s base salary. · As a signing bonus, Mr. Mangiapane was granted an option to purchase 500,000 shares of our common stock for $1.00 per share for a period of five (5) years, which vested and became exercisable immediately. · Mr. Mangiapane will be eligible to participate in Rubicon’s Stock Option Plan and Stock Purchase Plan during the term of his employment. · In the event Rubicon terminates Mr. Mangiapane’s employment agreement without “cause” (as defined in the Employment Agreement) or Mr. Mangiapane resigns with “good reason” (as defined in the Employment Agreement), Mr. Mangiapane shall be entitled to receive, through the end of the term his base salary and incentive compensation. · If the Employment Agreement is terminated for “cause” (as defined in the Employment Agreement), Mr. Mangiapane shall receive his base salary and incentive compensation through the date of termination.However, if a dispute arises between Rubicon and Mr. Mangiapane that is not resolved within 60 days and neither party initiates arbitration, we have the option to pay Mr. Mangiapane a lump sum of 6 months base salary as “severance payment” rather than pay Mr. Mangiapane’s salary and incentive compensation through the date of termination. · In the event Mr. Mangiapane becomes incapacitated by reason of accident, illness, or other disability whereby he is unable to carry on substantially all of his normal duties for a continuous period of 120 days, the Employment Agreement will terminate and Mr. Mangiapane will receive (1) through the end of the fiscal year his incentive compensation and (2) his base salary for a 6 month period reduced by the amount of any payment received from disability insurance proceeds. · In the event Mr. Mangiapane dies during the term of the Employment Agreement, Rubicon will pay to the estate of Mr. Mangiapane his incentive compensation and his base salary for a period of 6 months. 10 Change in Control Arrangements Rubicon has entered into an employment agreement with Joseph Mangiapane, Jr., its chief executive officer. This employment agreement allows for him to resign for good reason upon a change in control of Rubicon. Upon his resignation for good reason, Mr. Mangiapane would continue to receive, through the end of the Term of his Agreement, his incentive compensation in accordance with the terms and conditions of his agreement up to a cap of 6 times his annual salary and his salary at the rate then in effect. Further, Mr. Mangiapane’s stock options shall remain exercisable for the entire term of the options. For purposes of the employment agreement, a change in control is defined as: (i) a merger or consolidation in which securities possessing more than fifty percent (50%) of the total combined voting power of our outstanding securities are transferred to a person or persons different from the persons holding those securities immediately prior to such transaction in a transaction approved by the shareholders, or the sale, transfer, or other disposition of more than fifty percent (50%) of the total combined voting power of our outstanding securities to a person or persons different from the persons holding those securities immediately prior to such transaction; or (ii) the sale, transfer or other disposition of all or substantially all of the our assets in complete liquidation or dissolution of our Company other than in connection with a transaction described in (i) above. Director Compensation The following table sets forth compensation paid to Rubicon’s board members during the year ended December 31, 2010. Name Fees Earned or Paid in Cash Stock Awards Option Awards ($) Non-Equity Incentive Plan Compensation Earnings All Other Compensation ($) Total Kathleen McPherson - $ - - $ $ Todd Torneo - $ $ Amount represents the estimated fair market value of 500,000 shares of restricted common stock authorized for issuance to Ms. McPherson in May of 2010 for services rendered on behalf of Rubicon and NCS. Amount represents salary, bonus and commissions paid to Ms. McPherson from NCS during fiscal 2010. Amount includes the salary paid to Mr. Torneo as president of RFIS through September 30, 2010. Directors generally receive equity compensation of 2,500 restricted shares of common stock per year of service; however, directors were not issued any shares for fiscal 2010. Further, directors who are not employees receive compensation of $500 for each meeting of the board, as well as travel expenses if required. From time to time, certain directors who are not employees may also receive grants of options to purchase shares of Rubicon common stock. 11 Certain Relationships and Related Transactions Other than as set forth below, we were not a party to any transactions or series of similar transactions that have occurred during fiscal 2009 in which: • The amounts involved exceeds the lesser of $120,000 or one percent of the average of our total assets at year end for the last two completed fiscal years ($52,307); and • A director, executive officer, holder of more than 5% of our common stock or any member of their immediate family had or will have a direct or indirect material interest. In May of 2010, we authorized 750,000 shares of our restricted common stock to an employee and two officers for their services.The fair value of the shares issued was $150,000, or $0.20 per share.150,000 of these shares were effectively cancelled in January of 2011 upon the resignation of one of the officers. Kathleen McPherson Kathleen McPherson, one of our current directors and the chief executive officer of NCS, received $381,000 in cash compensation for services performed for NCS during 2010. Our board of directors reviewed Ms. McPherson’s relationships with us and consented to the potential conflicts of interests involving Ms. McPherson. In addition, Ms. McPherson was issued 500,000 shares of our common stock, valued at $100,000, for services performed for us and NCS. ToddTorneo On September 30, 2010, we sold RFIS to one of our former directors and the sole officer of RFIS, Todd Torneo, in return for 50,000 shares of our common stock held by Mr. Torneo.The common stock was valued at $19,000 using the market value as of the date of the transaction and cancelled upon receipt.A gain on the disposition of $156,554 was recorded in the year ended December 31, 2010. PROPOSAL 2.REINCORPORATION IN NEVADA Reincorporation in Nevada The reincorporation will be accomplished by the merger of Rubicon with and into our wholly-owned subsidiary, RUBICON NV, a newly-formed Nevada corporation.RUBICON NV will be the surviving entity.We intend to complete the reincorporation shortly after the annual meeting.On the effective date of the reincorporation: · Our name will be unchanged. · Our business, assets, liabilities, net worth and headquarters will be unchanged. · Our directors, officers and employees will continue to serve RUBICON NV. · Our shareholders will automatically become shareholders of RUBICON NV on a share-for-share basis. · Our shares will continue to be traded on the Pink Sheets under the trading symbol “RBCF”. This brief summary does not include all of the provisions of the agreement and plan of merger between Rubicon and RUBICON NV, a copy of which is attached as Exhibit A. 12 The articles of incorporation and bylaws of RUBICON NV are substantially similar to the proposed amended certificate of incorporation and bylaws of Rubicon in accordance with proposal 2, and are attached as Exhibits B and C, respectively.Except for the differences between the laws of the State of Delaware, which govern Rubicon, and the laws of the State of Nevada, which govern RUBICON NV, your rights as shareholders will not be affected by the reincorporation.For a summary of some of the differences between the laws of Delaware and those of Nevada, please turn to “Significant Differences Between Delaware and Nevada Law as they Affect Rubicon” on below. Principal Reasons for Reincorporating in Nevada Our board of directors believes that the best interests of Rubicon and its shareholders will be served by changing our state of incorporation from Delaware to Nevada.The principal reason for the reincorporation is to save us money over the long term.The annual taxes and fees charged by the State of Nevada are significantly less than those charged by the State of Delaware.For the fiscal year ended December 31, 2010, we were required to pay approximately $8,300 to the State of Delaware.If we reincorporate in Nevada, our annual fees will be approximately $375 per year.This differential will become substantially greater if our assets grow. In addition, reincorporation in Nevada may help us attract and retain qualified management by reducing the risk of lawsuits being filed against Rubicon and its directors.We believe that, in general, Nevada law provides greater protection to our directors and Rubicon than Delaware law.The increasing frequency of claims and litigation directed towards directors and officers has greatly expanded the risks facing directors and officers of public companies in exercising their duties.The amount of time and money required to respond to these claims and to defend this type of litigation can be substantial.Delaware law provides that every person becoming a director of a Delaware corporation consents to the personal jurisdiction of the Delaware courts in connection with any action concerning the corporation.Accordingly, a director can be personally sued in Delaware, even though the director has no other contacts with the state.Nevada law has no similar consent provisions and, accordingly, a plaintiff must show the minimum contacts generally required for a state to have jurisdiction over a non-resident director.Also, Nevada law allows a company and its officers and directors, if personally sued, to petition the court to order a plaintiff to post a bond to cover their costs of defense.This motion can be based upon lack of reasonable possibility that the complaint will benefit Rubicon or a lack of participation by the individual defendant in the conduct alleged. Reincorporation in Nevada will also limit the personal liability of directors of Rubicon.Delaware law permits a corporation to adopt provisions limiting or eliminating the liability of a director to a company and its shareholders for monetary damages for breach of fiduciary duty as a director, provided that the liability does not arise from certain proscribed conduct, including breach of the duty of loyalty, acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.The certificate of incorporation of Rubicon excludes director liability to the maximum extent allowed by Delaware law.By contrast, Nevada law permits, and RUBICON NV has adopted in its articles of incorporation, a broader exclusion of liability of both officers and directors to Rubicon and its shareholders, providing for an exclusion of all monetary damages for breach of fiduciary duty unless they arise from act or omissions which involve intentional misconduct, fraud or a knowing violation of law.The reincorporation will result in the elimination of any liability of an officer or director for a breach of the duty of loyalty unless arising from intentional misconduct, fraud, or a knowing violation of law. Operating Rubicon as a Nevada corporation will not interfere with, or differ substantially from, our present corporate activities.As a Nevada corporation, RUBICON NV will be governed by Nevada corporate law, while Rubicon is presently governed by Delaware law.Our board of directors believes that Nevada law constitutes a comprehensive, flexible legal structure under which to operate.However, because of differences in the laws of these states, your rights as shareholders will change in several material respects as a result of the reincorporation. These matters are discussed in greater detail immediately below. Significant Differences Between Delaware and Nevada Law as they Affect Rubicon Rubicon was incorporated under the laws of the State of Delaware and RUBICON NV was incorporated under the laws of the State of Nevada.Our shareholders will become shareholders of RUBICON NV.Your rights as shareholders will be governed by the Title 7, Chapter 78 of the Nevada Revised Statutes (“Nevada law”) and the articles of incorporation and bylaws of RUBICON NV rather than the Delaware General Corporation Law (“Delaware law”) and certificate of incorporation and bylaws of Rubicon.The articles of incorporation and bylaws of RUBICON NV are substantially similar to the proposed amended certificate of incorporation and bylaws of Rubicon in accordance with proposal 2. 13 The corporate statutes of Nevada and Delaware have various differences, some of which are summarized below.This summary is not intended to be complete, and is qualified by reference to the full text of, and decisions interpreting, Delaware law and Nevada law. Removal of Directors Under Delaware law, removal of a director requires the vote of a majority of the outstanding shares entitled to vote for the election of directors.Nevada law provides that directors may be removed by the vote of two-thirds of the voting interests entitled to vote for the election of directors.The reincorporation may make it more difficult for the shareholders of Rubicon to remove a member of the board of directors because it increases the number of shares that must be voted for removal. Annual meetings of Shareholders Delaware law permits the board of directors or any other person authorized in the certificate of incorporation or bylaws to call a annual meeting of the shareholders.Nevada law does not address the manner in which annual meetings of shareholders may be called but permits corporations to determine the manner in which meetings are called in their bylaws.The bylaws of Rubicon provide that annual meetings of the shareholders may be called by the president or the board of directors.The bylaws of RUBICON NV allow the chairman or board of directors to call annual meetings. Annual meetings Pursuant to Petition of Shareholders Delaware law provides that a director or a shareholder of a corporation may apply to the Court of Chancery of the State of Delaware if the corporation fails to hold an annual meeting for the election of directors or there is no written consent to elect directors instead of an annual meeting for a period of 30 days after the date designated for the annual meeting or, if there is no date designated, within 13 months after the last annual meeting.Nevada law is more restrictive.Under Nevada law, shareholders having not less than 15% of the voting interest may petition the district court to order a meeting for the election of directors if a corporation fails to call a meeting for that purpose within 18 months after the last meeting at which directors were elected.The reincorporation may make it more difficult for our shareholders to require that an annual meeting be held without the consent of the board of directors. Dividends Delaware law is more restrictive than Nevada law with respect to when dividends may be paid.Under Delaware law, unless further restricted in the certificate of incorporation, a corporation may declare and pay dividends, out of surplus, or if no surplus exists, out of net profits for the fiscal year in which the dividend is declared and/or the preceding fiscal year (provided that the amount of capital of the corporation is not less than the aggregate amount of the capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets).In addition, Delaware law provides that a corporation may redeem or repurchase its shares only if the capital of the corporation is not impaired and the redemption or repurchase would not impair the capital of the corporation.Nevada law provides that no distribution (including dividends on, or redemption or repurchases of, shares of capital stock) may be made if, after giving effect to the distribution, the corporation would not be able to pay its debts as they become due in the usual course of business, or, except as specifically permitted by the articles of incorporation, the corporation’s total assets would be less than the sum of its total liabilities plus the amount that would be needed at the time of a dissolution to satisfy the preferential rights of any preferred shareholders.The reincorporation makes it possible for us to pay dividends or other distributions that would not be payable under Delaware law.However, our Board of Directors has not declared any dividends due to the following reasons: 1. Rubicon has not yet adopted a policy regarding payment of dividends; 2. Rubicon does not have any money to pay dividends at this time; 3. The declaration of a cash dividend would result in an impairment of future working capital; and 4. The Board of Directors will not approve the issuance of a stock dividend at this time. 14 Restrictions on Business Combinations Both Delaware and Nevada law contain provisions restricting the ability of a corporation to engage in business combinations with an interested shareholder.Under Delaware law, a corporation that is listed on a national securities exchange, included for quotation on The Nasdaq Stock Market or held of record by more than 2,000 shareholders, is not permitted to engage in a business combination with any interested shareholder for a three-year period following the time the shareholder became an interested shareholder, unless: (i) the transaction resulting in a person becoming an interested shareholder, or the business combination, is approved by the board of directors of the corporation before the person becomes an interested shareholder; (ii) the interested shareholder acquires 85% or more of the outstanding voting stock of the corporation in the same transaction that makes it an interested shareholder (excluding shares owned by persons who are both officers and directors of the corporation, and shares held by certain employee stock ownership plans); or (iii) on or after the date the person becomes an interested shareholder, the business combination is approved by the corporation’s board of directors and by the holders of at least two-thirds of the corporation’s outstanding voting stock at an annual or annual meeting, excluding shares owned by the interested shareholder.Delaware law defines “interested shareholder” generally as a person who owns 15% or more of the outstanding shares of a corporation’s voting stock. Nevada law regulates business combinations more stringently.Nevada law defines an interested shareholder as a beneficial owner (directly or indirectly) of 10% or more of the voting power of the outstanding shares of the corporation.In addition, combinations with an interested shareholder remain prohibited for three years after the person became an interested shareholder unless (i) the transaction is approved by the board of directors or the holders of a majority of the outstanding shares not beneficially owned by the interested party, or (ii) the interested shareholder satisfies certain fair value requirements.As in Delaware, a Nevada corporation may opt-out of the statute with appropriate provisions in its articles of incorporation. The articles of incorporation for RUBICON NV contain provisions stating that it has elected not to be subject to the applicable Nevada statutes that apply to mergers and combinations after the effective date of the reincorporation. Actions by Written Consent of Shareholders Both Delaware and Nevada law provide that, unless the articles or certificate of incorporation provides otherwise, any action required or permitted to be taken at a meeting of the shareholders may be taken without a meeting if the holders of outstanding stock having at least the minimum number of votes that would be necessary to authorize or take the action at a meeting at which all shares entitled to vote consent to the action in writing. Delaware law requires a corporation to give prompt notice of the taking of corporate action without a meeting by less than unanimous written consent to those shareholders who did not consent in writing.Nevada law does not require notice to the shareholders of action taken by less than all of the shareholders. Federal Income Tax Consequences We believe that, for federal income tax purposes: · No gain or loss will be recognized by Rubicon, RUBICON NV or our shareholders because of the reincorporation; · Each shareholder’s tax basis in the RUBICON NV stock received in the reincorporation will be the same as the tax basis of Rubicon stock exchanged for the RUBICON NV shares; and · A shareholder who holds the RUBICON NV stock as a capital asset will include in the holding period for RUBICON NV stock the period during which Rubicon stock was held. We are not offering any opinions as to the state, local or foreign tax consequences of the reincorporation. This brief summary of the federal tax consequences of the reincorporation is for general information only.We urge shareholders to consult their own tax advisor as to these and any other tax consequences of the reincorporation. 15 Appraisal Rights The reincorporation will be conducted as a merger of Rubicon into RUBICON NV, our wholly-owned subsidiary, pursuant to Section 253 of the General Corporation Law of the State of Delaware.Delaware law does not provide for any right of appraisal or redemption in connection with mergers of a parent corporation into its subsidiary.Therefore, our shareholders are not entitled to receive consideration instead of shares of RUBICON NV. Capitalization Our authorized capital consists of 50,000,000 shares of common stock with a par value of $0.001 per share, 14,898,023shares of which are outstanding, and 9,000,000 shares of “blank check” preferred stock, $0.001 par value per share, no shares of which are outstanding, and 1,000,000 shares of Series A Convertible Preferred stock, $0.001 par value per share, 125,000 shares of which are outstanding.The authorized capital of RUBICON NV consists of 100,000,000 shares of common stock with a par value of $0.001 per share, 9,000,000 shares of “blank check” preferred stock, $0.001 par value per share, and 1,000,000 shares of Series A Convertible Preferred stock, $0.001 par value per share.As a result of the reincorporation, RUBICON NV’s outstanding shares will be the same as ours, 14,898,023shares of common and 125,000 shares of Series A Convertible Preferred stock.The reincorporation will not affect our total shareholders’ equity or total capitalization. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE PROPOSAL. PROPOSAL 3.AFFIRM THE APPOINTMENT OF WEAVER & MARTIN, LLC AS AUDITORS FOR THE NEXT YEAR Rubicon’s board of directors has selected Weaver & Martin, LLC as its independent auditor for the current fiscal year, and the board is asking shareholders to ratify that selection. Although current law, rules, and regulations require Rubicon’s independent auditor to be engaged, retained, and supervised by the board of directors in the absence of an audit committee, Rubicon’s board considers the selection of the independent auditor to be an important matter of shareholder concern and is submitting the selection of Weaver & Martin for ratification by shareholders as a matter of good corporate practice. The affirmative vote of holders of a majority of the shares of common stock represented at the meeting is required to approve the ratification of the selection of Weaver & Martin as its independent auditor for the current fiscal year. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE PROPOSAL. INDEPENDENT PUBLIC ACCOUNTANTS Weaver & Martin, LLC served as our principal independent public accountants for fiscal 2010 and 2009 years. Aggregate fees billed to us for the fiscal years ended December 31, 2010 and 2009 by Weaver & Martin, LLC were as follows: For the Fiscal Years Ended December 31, (1) Audit Fees(1) $ $ (2) Audit-Related Fees(2) -0- -0- (3) Tax Fees(3) -0- -0- (4) All Other Fees -0- -0- Total fees paid or accrued to our principal accountant $ $ 16 Audit Fees include fees billed and expected to be billed for services performed to comply with Generally Accepted Auditing Standards (GAAS), including the recurring audit of our consolidated financial statements for such period included in this Annual Report on Form10-K and for the reviews of the consolidated quarterly financial statements included in the Quarterly Reports on Form10-Q filed with the Securities and Exchange Commission. This category also includes fees for audits provided in connection with statutory filings or procedures related to audit of income tax provisions and related reserves, consents and assistance with and review of documents filed with the SEC. Audit-Related Fees include fees for services associated with assurance and reasonably related to the performance of the audit or review of our financial statements. This category includes fees related to assistance in financial due diligence related to mergers and acquisitions, consultations regarding Generally Accepted Accounting Principles, reviews and evaluations of the impact of new regulatory pronouncements, general assistance with implementation of Sarbanes-Oxley Act of 2002 requirements and audit services not required by statute or regulation. Tax fees consist of fees related to the preparation and review of our federal and state income tax returns. (5)Audit Committee Policies and Procedures Our board of directors, acting in the capacity of the Audit Committee, pre-approves all services to be provided to us by our independent auditor. This process involves obtaining (i)a written description of the proposed services, (ii)the confirmation of our Principal Financial Officer that the services are compatible with maintaining specific principles relating to independence, and (iii)confirmation from our securities counsel that the services are not among those that our independent auditors have been prohibited from performing under SEC rules, as outlined in the Audit Committee charter. Our board of directors then makes a determination to approve or disapprove the engagement of Weaver & Martin for the proposed services. In fiscal 2008, all fees paid to Weaver & Martin were unanimously pre-approved in accordance with this policy. (6)Less than 50 percent of hours expended on the principal accountant’s engagement to audit the registrant’s financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal accountant’s full-time, permanent employees. OTHER MATTERS As of the date of this statement Rubicon management knows of no business to be presented to the meeting that is not referred to in the accompanying notice.As to other business that may properly come before the meeting, it is intended that proxies properly executed and returned will be voted in respect thereof at the discretion of the person voting the proxies in accordance with their best judgment, including upon any shareholder proposal about which Rubicon did not receive timely notice. Expenses of Proxy Solicitation The principal solicitation of proxies will be made by mail.Expense of distributing this Proxy Statement to shareholders, which may include reimbursement to banks, brokers and other custodians for their expenses in forwarding this Proxy Statement, will be borne exclusively by Rubicon. Revocation and Use of Proxies The enclosed proxy is solicited on behalf of Rubicon’s Board of Directors. A Shareholder giving a proxy has the power to revoke it at any time before it is exercised by (i) delivering a written notice revoking the proxy to Rubicon before the vote at the Annual meeting; (ii) executing a proxy with a later date and delivering it to Rubicon before the vote at the Annual meeting; or (iii) attending the Annual meeting and voting in person. Any written notice of revocation should be delivered to the attention of Rubicon Incorporated, 18872 MacArthur Boulevard, First Floor, Irvine, California92612. Attendance at the Annual meeting without casting a ballot will not, by itself, constitute revocation of a proxy. 17 Subject to proper revocation, all shares of Rubicon’s common stock represented at the Annual meeting by properly executed proxies received by Rubicon will be voted in accordance with the instructions contained in such proxies. Executed, but unmarked, proxies will be voted “FOR” approval of the Proposals. Annual Report The annual report on Form 10-K for 2010 accompanies this proxy statement, but is not deemed a part of the proxy soliciting material.A copy of the 2010 Form 10-K report as required to be filed with the Securities and Exchange Commission, excluding exhibits, will be mailed to shareholders without charge upon written request to Joseph Mangiapane, Jr., Secretary, Rubicon Financial Incorporated, 18872 MacArthur Boulevard, First Floor, Irvine, California92612. Such request must set forth a good-faith representation that the requesting party was either a holder of record or a beneficial owner of Common Stock of Rubicon on June 15, 2011. Exhibits to the Form 10-K will be mailed upon similar request and payment of specified fees. The 2010 Form 10-K is also available through the Securities and Exchange Commission’s World Wide Web site (www.sec.gov). Proposals of Shareholders Any shareholder proposal intended to be considered for inclusion in the proxy statement for presentation at the 2011 Annual Meeting must be received by Rubicon by April 13, 2012. The proposal must be in accordance with the provisions of Rule 14a-8 promulgated by the Securities and Exchange Commission under the Securities Exchange Act of 1934. It is suggested the proposal be submitted by certified mail return receipt requested. Shareholders who intend to present a proposal at the 2011 Annual Meeting without including such proposal in Rubicon’s proxy statement must provide Rubicon notice of such proposal no later than June 30, 2012. Rubicon reserves the right to reject, rule out of order, or take other appropriate action with respect to any proposal that does not comply with these and other applicable requirements. Where You Can Find More Information Rubicon files annual, quarterly and special reports and other information with the SEC that can be inspected and copied at the public reference facility maintained by the SEC at treet, N.E., Room 1580, Washington, D.C. 20549-0405. Information regarding the public reference facilities may be obtained from the SEC by telephoning 1-800-SEC-0330.Rubicon’s filings are also available through the SEC’s Electronic Data Gathering Analysis and Retrieval System which is publicly available through the SEC’s website (www.sec.gov). Copies of such materials may also be obtained by mail from the public reference section of the SEC at treet, N.E., Room 1850, Washington, D.C. 20549-0405 at prescribed rates. Shareholders may obtain documents by requesting them in writing or by telephone (888-668-9567) from Rubicon at the following address: 18872 MacArthur Boulevard, First Floor, Irvine, California92612. You should rely only on the information contained in this proxy statement. Rubicon has not authorized anyone to provide you with information that is different from what is contained in this proxy statement. This proxy statement is dated June 28, 2011. You should not assume that the information contained in this proxy statement is accurate as of any date other than that date. By order of the Board of Directors /s/ Joseph Mangiapane, Jr. Joseph Mangiapane, Jr., Chairman Irvine, California June 28, 2011 18 RUBICON FINANCIAL INCORPORATED PROXY Annual Meeting of Shareholders August 12, 2011 This Proxy is solicited on behalf of the Rubicon Board of Directors The undersigned appoints Joseph Mangiapane, Jr., Chairman of Rubicon Financial Incorporated, with full power of substitution, the attorney and proxy of the undersigned, to attend the annual meeting of shareholders of Rubicon Financial Incorporated, to be held Friday, August 12, 2011, beginning at 10:00 a.m., Pacific Standard Time, at 18872 MacArthur Boulevard, First Floor, Irvine, California92612 and at any adjournment thereof, and to vote the stock the undersigned would be entitled to vote if personally present, on all matters set forth in the Proxy Statement to shareholders dated June 28, 2011, a copy of which has been received by the undersigned, as follows: FOR AGAINST ABSTAIN 1. For the election of the following nominees as directors of Rubicon, to serve until the next annual meeting and until their successors are elected and qualify: Joseph Mangiapane, Jr. o o o Kathleen McPherson o o o 2. For the change of domicile from Delaware to Nevada. o o o 3. For the affirmation of Weaver & Martin, LLC as auditors for the next year. o o o THIS PROXY WILL BE VOTED IN ACCORDANCE WITH THE SPECIFIC INDICATIONS ABOVE.IN THE ABSENCE OF SUCH INDICATIONS, THE PROXY, IF OTHERWISE DULY EXECUTED, WILL BE VOTED FOR EACH OF THE MATTERS SET FORTH ABOVE. Date , 2011Number of Shares Please sign exactly as your name appears on your stock certificate(s). If your stock is issued inthe names of two or morepersons, all of them must sign this proxy.If signingin representative capacity,please indicate your title. Signature Print Name Here: Signature Print Name Here: Please check the following box if you intend to attend the annual meeting in person:o PLEASE SIGN AND RETURN THIS PROXY PRIOR TO AUGUST 10, 2011. Mail To: Rubicon Financial Incorporated, 18872 MacArthur Boulevard, First Floor, Irvine, California92612 Exhibit A AGREEMENT AND PLAN OF MERGER AND REINCORPORATION DELAWARE TO NEVADA This Agreement and Plan of Merger and Reincorporation (the “Agreement”) is entered into as of this 15th day of June, 2011 by and between Rubicon Financial Incorporated, a Delaware corporation (“RBCF”), and Rubicon Financial Incorporated, a Nevada corporation (“Rubicon-Nevada”). WITNESSETH: WHEREAS, Rubicon-Nevada is a corporation duly organized and existing under the laws of the State of Nevada; WHEREAS, RBCF is a corporation duly organized and existing under the laws of the State of Delaware; WHEREAS, on the date of this Agreement, Rubicon-Nevada has authority to is­sue 100,000,000 shares of common stock, par value $0.001 per share (the “Rubicon-Nevada Common Stock”), of which 1,000,000 shares are issued and outstanding and owned by RBCF; WHEREAS, on the date of this Agreement, RBCF has authority to issue (a) 50,000,000 shares of common stock, par value $0.001 per share (the “RBCF Common Stock”), of which approximately 14,898,023shares were issued and outstanding, (b) 9,000,000 shares of blank check preferred stock, of which no shares are issued and outstanding and (c) 1,000,000 shares of Series A Preferred Stock, par value $0.001 per share, of which 125,000 shares are issued and outstanding; WHEREAS, the respective Boards of Directors of Rubicon-Nevada and RBCF have determined that, for the purpose of effecting the reincorporation of in the State of Nevada, it is advisable, to the advantage of and in the best interests of RBCF and its stockholders and Rubicon-Nevada and its stockholder that RBCF merge with and into Rubicon-Nevada upon the terms and subject to the conditions herein provided; WHEREAS, the parties intend, by executing this Agreement, to adopt a plan of reorganization within the meaning of Section 368 of the Internal Revenue. Code of 1986, as amended (the “Code”), and to cause the merger described herein to qualify as a reorganization under the provisions of Section 368 of the Code; and WHEREAS, the respective Boards of Directors of Rubicon-Nevada and RBCF and the stockholder of Rubicon-Nevada have unanimously adopted and approved this Agreement, and the Board of Directors of RBCF has directed that this Agreement be submitted to the stockholders of RBCF for their consideration; NOW, THEREFORE, in consideration of the mutual agreements and covenants set forth herein, RBCF and Rubicon-Nevada hereby agree as follows: 1. MERGER. Subject to the approval of the stockholders of RBCF in accordance with the Delaware General Corporation Law the (“DGCL”), at such time thereafter as the parties hereto shall mutually agree, RBCF shall be merged with and into Rubicon-Nevada (the “Merger”), and Rubicon-Nevada shall be the surviving corporation (the “Surviving Corporation”) in the Merger. The Merger shall be effective upon (a) the filing of this Agreement together with Articles of Merger (the “Articles of Merger”) with the office of the Nevada Secretary of State in accor­dance with the provisions of Chapter 92-A of the Nevada Revised Statutes (the “NRS”) and (b) the filing of a duly certified counter­part of this Agreement and a duly executed Certificate of Merger (the “Certificate of Merger”) with the Delaware Secretary of State in accordance with the applicable provisions of the DGCL, the date and time of the later of such filings being hereinafter referred to as the “Effective Time.” Immediately following the due approval of the Merger by the stockholders of RBCF, subject to the provisions of this Agreement, the Articles of Merger shall be duly executed by Rubicon-Nevada and RBCF and thereafter delivered to the office of the Nevada Secretary of State for filing, as provided in Chapter 92-A of the NRS, and a Certificate of Merger shall be duly executed by RBCF and Rubicon-Nevada and thereafter delivered to the office of the Delaware Secretary of State for filing, pursuant to Section 251 of the DGCL. A-1 2. GOVERNING DOCUMENTS. The Articles of Incorporation of RBCF Nevada, a copy of which is attached hereto as Exhibit A, shall be the Articles of Incorporation of the Surviving Corporation and (b) the Bylaws of RBCF, a copy of which is attached hereto as Exhibit B, shall be the Bylaws of the Surviving Corporation. 3. DIRECTORS AND OFFICERS. The directors (including their respective denomination as Class I, Class II or Class III directors) and officers of RBCF shall be the directors (denominated in like manner by class) and officers of the Surviving Corporation from and after the Effective Time until their respective successors are duly elected or appointed. 4. SUCCESSION. At the Effective Time, Rubicon-Nevada shall succeed to RBCF in the manner of and as more fully set forth in Section 259 of the DGCL and NRS 92A.250. 5. FURTHER ASSURANCES. From time to time, as and when required by Rubicon-Nevada or by its successors and assigns, there shall be executed and delivered on behalf of RBCF such deeds and other instruments, and there shall be taken or caused to be taken by it such further and other action, as shall be appropriate or necessary in order to vest, perfect or confirm, of record or otherwise, in Rubicon-Nevada the title to and possession of all the property, interests, assets, rights, privileges, immunities, powers, franchises and authority of RBCF, and otherwise to carry out the purposes of this Agreement, and the officers and directors of Rubicon-Nevada are fully authorized in the name and on behalf of RBCF or otherwise to take any and all such action and to execute and deliver any and all such deeds and other instruments. 6. STOCK OF RBCF. At the Effective Time, by virtue of the Merger and without any action on the part of the holder thereof, each share of RBCF Common Stock outstanding immediately prior thereto shall be changed and converted into one fully paid and non-assessable share of Rubicon-Nevada Common Stock. 7. OUTSTANDING STOCK OF RUBICON-NEVADA. At the Effective Time, the 1,000,000 shares of Rubicon-Nevada Common Stock presently issued and outstanding in the name of RBCF shall be canceled and retired and resume the status of authorized and unissued shares of Rubicon-Nevada Common Stock, and no shares of Rubicon-Nevada Common Stock or other securities of Rubicon-Nevada shall be issued in respect thereof. 8. STOCK CERTIFICATES. From and after the Effective Time, all of the outstanding certificates which prior to that time represented shares of RBCF Common Stock shall be deemed for all purposes to evidence ownership and to represent the shares of Rubicon-Nevada Common Stock into which the shares of RBCF Common Stock represented by such certificates have been converted as herein provided. The registered owner on the books and records of Rubicon-Nevada or its transfer agent of any such outstanding stock certificate shall, until such certificate shall have been surrendered fob transfer or otherwise ac- counted for to Rubicon-Nevada or its transfer agent, have and be entitled to exercise any voting and other rights with respect to and to receive any dividend and other distributions upon the shares of Rubicon-Nevada Common Stock evidenced by such outstanding certificate as above provided. 9. OPTIONS/RESTRICTED STOCK PLANS. At the Effective Time, each outstanding option or other right to purchase or receive shares of RBCF Common Stock, including options granted and outstanding under RBCF’s 2007 Stock Option Plan, and the Rubicon Financial Incorporated 2007 Acquisition Stock Plan (collectively the “RBCF Option Plans”), shall be converted into and become an option or right to purchase or receive the same number of shares of Rubicon-Nevada Common Stock at a price per share equal to the exercise price of the option or right to purchase RBCF Common Stock and upon the same terms and subject to the same conditions as set forth in the RBCF Option Plans and the agreements entered into by RBCF pertaining to such options or rights. A number of shares of Rubicon-Nevada Common Stock shall be reserved for purposes of such options and rights equal to the number of shares of RBCF Common Stock so reserved immediately prior to the Effective Time. As of the Effective Time, Rubicon-Nevada shall assume all obligations of RBCF under agreements pertaining to such options and rights, including the RBCF Option Plans, and the outstanding options or other rights, or portions thereof, granted pursuant, thereto. 10. COVENANTS OF RUBICON-NEVADA. Rubicon-Nevada covenants and agrees that, effective not later than the Effective time, it will: (a) qualify to do business as a foreign corporation in all states in which RBCF is so qualified and in which the failure so to qualify would have a material adverse effect on the business or financial condition of Rubicon-Nevada and its subsidiaries, taken together as a whole, and, in connection therewith, shall irrevocably appoint an agent for service of process as required under applicable provisions of state law in the states in which qualification is required hereunder; and (b) file any and all documents with the Delaware Franchise Tax Board necessary to the assumption by Rubicon-Nevada of all of the franchise tax liabilities of RBCF. A-2 11. BOOK ENTRIES. As of the Effective Time, entries shall be made upon the books of Rubicon-Nevada in accordance with the following: (a) The assets and liabilities of RBCF shall be recorded at the amounts at which they were carried on the books of RBCF immediately prior to the Effective Time, with appropriate adjustments to reflect the retirement of the 100 shares of Rubicon-Nevada Common Stock presently issued and outstanding. (b) There shall be credited to the capital stock of Rubicon-Nevada the aggregate amount of the par value of all shares of Rubicon-Nevada Common Stock resulting from the conversion of the outstanding RBCF Common Stock pursuant to the Merger. (c) There shall be credited to the capital surplus account of Rubicon-Nevada the aggregate of the amounts shown in the capital stock and capital surplus accounts of RBCF immediately prior to the Effective Time, less the amount credit to the common stock account of Rubicon-Nevada pursuant to Paragraph 11(b) above. (d) There shall be credited to the retained earnings account of Rubicon-Nevada an amount equal to that carried in the retained earnings account of RBCF immediately prior to the Effective Time. 12. CONDITION. It shall be a condition precedent to the consum­mation of the Merger and the other transactions contemplated by this Agreement that the shares of Rubicon-Nevada Common Stock .to be issued by Rubicon-Nevada shall, upon official notice of issuance, be listed on the New York Stock Exchange as of the Effective Time. 13. AMENDMENT. At any time prior to the Effective Time, whether before or after approval and adoption of this Agreement by the stockholders of RBCF, this Agreement may be amended in any manner as may be determined in the judgment of the respective Boards of Directors of Rubicon-Nevada and RBCF to be necessary, desirable or expedient in order to clarify the intention of the parties hereto or to effect or facilitate the purposes and intent of this Agreement; provided that any amendment made subsequent to the approval or adoption of this Agreement by the stockholders of Rubicon-Nevada or the stockholders of RBCF shall be subject to all applicable limitations of the applicable provisions of the DGCL and the NRS. 14. ABANDONMENT. At any time before the Effective Time, this Agreement may be terminated and the Merger may be abandoned by the Board of Directors of either RBCF or Rubicon-Nevada or both, notwithstanding approval of this Agreement by the sole stockholder of Rubicon-Nevada and the stockholders of RBCF. 15. COUNTERPARTS. In order to facilitate the filing and recording of this Agreement, this Agreement may be executed in any number of counterparts, each of which shall be deemed to be an original. 16. THIRD PARTIES. Except as provided in this Agreement, nothing herein expressed or implied is intended or shall be construed to confer upon or give any person, firm or corporation, other than the parties hereto or their respective successors and assigns, any rights or remedies under or by reason of this Agreement. 17. GOVERNING LAW. This Agreement and the legal relations between the parties hereto shall be governed by and construed in accordance with the internal laws of the State of Nevada, without reference to conflict of laws principles. IN WITNESS WHEREOF, this Agreement, having first been duly approved by resolutions of the respective Boards of Directors of RBCF and Rubicon-Nevada is hereby executed on behalf of each of said two corporations by their respective officers duly authorized. RBCF: Rubicon-Nevada: Rubicon Financial Incorporated, Rubicon Financial Incorporated, A Delaware Corporation A Nevada Corporation By: /s/ Joseph Mangiapane, Jr.
